Exhibit 10.15

EXTENSION OF WARRANT AGREEMENT

(INITIALLY DATED OCTOBER 1, 2012)

Dated as of: July 9, 2014

 

Algodon Wines & Luxury Development Group, Inc.

135 Fifth Avenue, 10th Floor

New York, New York 10010

 

Ladies and Gentlemen:

 

This shall confirm that Algodon Wines & Luxury Development Group, Inc., a
Delaware corporation (the “Company”), hereby agrees with DPEC Capital, Inc., a
Delaware corporation (the “Placement Agent”), to extend the terms of their
Warrant Agreement, dated October 1, 2012 (the “Warrant Agreement”), to a second
offering being conducted by the Company, commencing on or about July 9, 2014
(hereinafter, the “Second Offering”). Except as expressly modified herein, all
of the terms and provisions set forth in the Warrant Agreement shall apply with
respect to the Second Offering.

 

The modifications to the Warrant Agreement are as follows:

 

1.      As of July 9, 2014, all references to the “Offering” shall refer to the
Company’s proposed private placement of up to 10,000,000 shares of common stock
of the Company, $.01 par value per share (plus up to an additional 3,000,000
shares on the same terms), at an offering price of $3.00 per share.

 

2.      To the extent the Warrant Agreement pertains to the Second Offering, all
references to the “Exercise Price” shall be understood to be $3.00 per share.

 

3.      The legend referred to in paragraph 8.1 of the Warrant Agreement shall
read as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER SUCH ACT (OR ANY SIMILAR
RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN
OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL
FOR THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.

 

THE TRANSFER OR EXCHANGE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED IN ACCORDANCE WITH THE EXTENSION OF WARRANT AGREEMENT BETWEEN THE
ISSUER AND DPEC CAPITAL, INC. DATED AS OF JULY 9, 2014, AS AMENDED AND REVISED.

 



  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



DPEC CAPITAL, INC.   ALGODON WINES & LUXURY     DEVELOPMENT GROUP, INC.        
            By: /s/ Keith Fasano   By: /s/ Scott L. Mathis   Name: Keith Fasano
    Name: Scott L. Mathis   Title: Chief Compliance Officer     Title:
 President

 



  

 

 

 



SECOND EXTENSION OF WARRANT AGREEMENT

(INITIALLY DATED OCTOBER 1, 2012)

Dated as of: September 8, 2014

 

Algodon Wines & Luxury Development Group, Inc.

135 Fifth Avenue, 10th Floor

New York, New York 10010

 

Ladies and Gentlemen:

 

This shall confirm that Algodon Wines & Luxury Development Group, Inc., a
Delaware corporation (the “Company”), hereby agrees with DPEC Capital, Inc., a
Delaware corporation (the “Placement Agent”), to extend the terms of their
Warrant Agreement, dated October 1, 2012 (the “Warrant Agreement”), as
previously amended and extended on July 9, 2014 (the “Initial Extension”), to a
second offering being conducted by the Company, commencing on or about July 9,
2014, as amended on September 8, 2014 (hereinafter, the “Amended Second
Offering”). Except as expressly modified herein, all of the terms and provisions
set forth in the Warrant Agreement and the Initial Extension shall apply with
respect to the Amended Second Offering.

 

The modifications to the Warrant Agreement are as follows:

 

1. As of September 8, 2014, all references to the “Offering” shall refer to the
Company’s proposed private placement of up to 5,000,000 shares of common stock
of the Company, $.01 par value per share (plus up to an additional 1,500,000
shares on the same terms), at an offering price of $2.00 per share.

 

2. To the extent the Warrant Agreement pertains to the Amended Second Offering,
all references to the “Exercise Price” shall be understood to be $2.00 per
share.

 

3. The legend referred to in paragraph 8.1 of the Warrant Agreement shall read
as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER SUCH ACT (OR ANY SIMILAR
RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN
OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL
FOR THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.

 

THE TRANSFER OR EXCHANGE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED IN ACCORDANCE WITH THE EXTENSION OF WARRANT AGREEMENT BETWEEN THE
ISSUER AND DPEC CAPITAL, INC. DATED AS OF SEPTEMBER 8, 2014, AS AMENDED AND
REVISED.

 



  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



DPEC CAPITAL, INC.   ALGODON WINES & LUXURY     DEVELOPMENT GROUP, INC.        
            By: /s/ Keith Fasano   By: /s/ Scott L. Mathis   Name: Keith Fasano
    Name: Scott L. Mathis   Title: Chief Compliance Officer     Title:
 President

 

 



  

 

 

 





THIRD EXTENSION OF WARRANT AGREEMENT

(INITIALLY DATED OCTOBER 1, 2012)

Dated as of: October 1, 2015

 

Algodon Wines & Luxury Development Group, Inc.

135 Fifth Avenue, 10th Floor

New York, New York 10010

 

Ladies and Gentlemen:

 

This shall confirm that Algodon Wines & Luxury Development Group, Inc., a
Delaware corporation (the “Company”), hereby agrees with DPEC Capital, Inc., a
Delaware corporation (the “Placement Agent”), to extend the terms of their
Warrant Agreement, dated October 1, 2012 (the “Warrant Agreement”), as
previously amended and extended on July 9, 2014 and September 8, 2014 (the
“Initial Extensions”), to a third offering being conducted by the Company,
commencing on or about October 1, 2015 (hereinafter the “2015 Contingent Common
Stock Offering”). Except as expressly modified herein, all of the terms and
provisions set forth in the Warrant Agreement and the Initial Extensions shall
apply with respect to the 2015 Contingent Common Stock Offering.

 

The modifications to the Warrant Agreement are as follows:

 

1. All references to the “Offering” shall refer to the 2015 Contingent Common
Stock Offering of up to 10,000,000 shares of common stock of the Company, $.01
par value per share (plus up to an additional 2,500,000 shares on the same
terms), at an offering price of $2.50 per share.

 

2. To the extent the Warrant Agreement pertains to the 2015 Contingent Common
Stock Offering, all references to the “Exercise Price” shall be understood to be
$2.50 per share.

 

3. The legend referred to in paragraph 8.1 of the Warrant Agreement shall read
as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER SUCH ACT (OR ANY SIMILAR
RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN
OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL
FOR THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.

 

THE TRANSFER OR EXCHANGE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED IN ACCORDANCE WITH THE THIRD EXTENSION OF WARRANT AGREEMENT BETWEEN
THE ISSUER AND DPEC CAPITAL, INC. DATED AS OF OCTOBER 1, 2015, AS AMENDED AND
REVISED.

 



  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



DPEC CAPITAL, INC.   ALGODON WINES & LUXURY     DEVELOPMENT GROUP, INC.        
            By:   By:   Name: Keith Fasano     Name: Scott L. Mathis   Title:
Chief Compliance Officer     Title:  President

 

 



  

 